This case presented the same questions, as to the amount of capital possessed by the Insurance Company which was liable to taxation, which were presented in a cause between the same parties decided in April last, and were decided in the same manner.
A further question arose in this case, as to the constitutionality of the law of 1850, under which the tax was assessed. The objection was, that the act was not in accordance with that provision of the constitution which declares that “Mo private or local bill which may be passed by the legislature shall embrace more than one subject, and that shall be expressed in the title.”
The law in question was entitled, “An act to enable the supervisors of the city and county of Mew York to raise money by tax.” The act contained but a single section, and authorized the body named to raise and collect according to law, by tax, a sum not exceeding *140$1,606,675 for contingent expenses; $402,000 for public expenses; $185,000 for lamp district; and $295,000for deficiency in the taxes, of the preceding year. A part of the contingent expenses accruing from repaving the streets, &o., and was to be levied on property south of 34th street, and the sum for the lamp district to be collected within a district to be designated by the common council.
The court held, that the act embraced but one subject, the power to tax conferred upon the supervisors, and that that was sufficiently expressed in the title.
The judgment appealed from was affirmed.
(S. C., 8 N. Y. 241.)